Case 1:18-cv-00427-JJM-LDA Document 36-6 Filed 07/15/19 Page 1 of 12 PagelD #: 618

EXHIBIT F
d in ProviderCrBristol Chgnty GuogarLpuj JM-LDA Document 36-6 Filed 07/15/19 Page 2 of 12 PagelD #: 619
ymitted: 9/21/2917 3:44:06 PM

relope: 1211458
tiewer: Alexa G.

STATE OF RHODE ISLAND SUPERIOR COURT
WASHINGTON, SC

KATHERINE L. CAITO
VS. C.A. NO.: WC-2016-61
ONE LOT OF REAL ESTATE
REFERENCED AS PLAT: 3 LOT: 2419
OF WESTERLY TAX ASSESSOR
LOCATED AT 16 YOSEMITE VALLEY
ROAD, WESTERLY, RHODE ISLAND
MEMORANDUM OF LAW IN OBJECTION TO APPROVAL OF CLAIM
Petitioner, by her attorney has objected to the Motion to Approve the
Amended Claim and requests an evidentiary hearing. The Petitioner and the
Receiver did not anticipate that this matter would be scheduled on a Motion for a
Proof of Claim, but that on September 22, 2017, the Court would conduct a status
conference, not a hearing. The Receiver is out of town and will not be present. In
addition, the Petitioner is filing a Motion to Dismiss the Receivership and to pay
the Receiver his fees and costs. As a result, the Receiver will be paid in full

without any Court involvement and the case closed.

THE OCWEN AFFIDAVIT IS NOT A COMPETENT AFFIDAVIT IN
SUPPORT OF THE PROOF OF CLAIM

This loan originated on June 6, 2006. However Ocwen did not become the loan

servicer until February 4, 2013. It should be initially noted that this loan is a

1
id in Provide eed Ree wea ae Pug IM-LDA Document 36-6 Filed 07/15/19 Page 3 of 12 PagelD #: 620
mitted: 9/21/2017 3:44:06 P

relope: 1211458
viewer: Alexa G.

negative amortization loan, which increases the principal balance based upon the
payment and the interest rate in effect each year determined by a particular index.
Ocwen’s affiant has not provided any documents concerning the loan history or
credits prior to the date in commenced servicing of the mortgage loan. The
alleged affiant presented blatant and unverifiable hearsay regarding the loan
history and the amount due. The Supreme Court has held in Rhode Island

Managed Eye Care v. Blue Cross & Blue Shield, 996 A. 2d 684,693 (R.I., 2010):

Rule 803(6) of the Rhode Island Rules of Evidence is colloquially known as the
"business-records exception" to the hearsay rule. "The business-records exception
* * * is premised on the unusual reliability of records supplied by systematic
checking and on a business's reliance on the precision of records created through
regular habits." Fondedile, S.A. v. CE. Maguire, Inc., 610 A.2d 87, 94 (R.L1992).
Rule 803(6) provides that to be admissible a business record must be "made at or
near the time [of the act, event, condition, opinion, or diagnosis at issue] by, or
from information transmitted by, another person with knowledge * * *." Further,
the rule requires that the record have been "kept in the course of a regularly
conducted business activity," which must be "shown by the testimony of the
custodian or other qualified witness." However, the rule also provides that a
business record should not be admitted if "the source of information or the method
or circumstances of preparation indicate lack of trustworthiness." /d.

... We have enunciated a four-part test, based on the rule, for the admissibility of
a hearsay business record:

"First, the record must be regularly maintained in the course of a regularly
conducted business activity. Second, the source of the information must be a
person with knowledge. Third, the information must be recorded
contemporaneously with the event or occurrence, and fourth, the party introducing
the record must provide adequate foundation testimony." Fondedile S.A., 610 A.2d
at 93-94,

 
:d in Provid ist i . . j .
Sted, Or ARS es eey POOL PAI IM LDA Document 36-6 Filed 07/15/19 Page 4 of 12 PagelD #: 621

relape: 1211458
siewer: Alexa G.

In order "[t]o provide [an] adequate foundation a party must prove the first three
requirements and authenticate the document or record." Jd. at 94.

Rule 901 of the Rhode Island Rules of Evidence addresses the authentication of
evidence. "In making Rule 901 determinations, trial justices must decide whether
there is enough support in the record to conclude that it is ‘reasonably probable'
that the evidence is what the offeror [pro]claims it to be." State v. Oliveira, 774
A.2d 893, 926 (R.1.2001) (quoting State v. Griffin, 691 A.2d 556, 558 (R.1. 1997).
"If so, then the evidence's [per]suasive force is for the jury to decide." /d.

 

Under Rule 901, a document's authenticity may be established in any number of
different ways. Rule 901(b)(1) provides "[b]y way of illustration only, and not by
way of limitation,” that the rule will be satisfied if a witness with knowledge
testifies that "a matter is what it is claimed to be." In State v. Calenda, 787 A.2d
1195 (R.1.2002), we addressed the authentication of a computer printout as a
business record. In that case we explained that, "[e]ssentially, a person who is
knowledgeable about the preparation of records and their use in the course of the
business is capable of identifying them sufficiently to satisfy the prerequisite for
their admission as business records." /d. at 1200. Further, the party who
authenticates the document need not be the custodian of the records to lay an
adequate foundation, and foundation testimony may be supplied by more than one
witness. See id.

 

This alleged affiant, an employee of a nonparty, Ocwen Financial
Corporation, not Ocwen did not reference any documents, identify any documents
or provide any foundational testimony as to the basis for the claim. Instead all she
did was state that the Petitioner owed a certain amount and attached a purported
Payoff statement. This affidavit did not meet the tests of the hearsay rule and the
business records exception. She indicated no familiarity with the Ocwen records as
loan servicer nor the records of any prior loan servicer. She merely recited a bald,

factually empty statement that this was accurate without indicating which

3
id in Provid sat ; ; ;
eed OE aoe Hy COTE PLOIM LDA Document 36-6 Filed 07/15/19 Page 5 of 12 PagelD #: 622

elope: 1211458
viewer: Alexa G.

documents she reviewed, nor how he was familiar with the Citibank or Ocwen
records, which is the test for admitting into evidence records of a third party. Thus
this naked assertion as to the amount due should be disregarded by the Court and
stricken from the record as unreliable hearsay.

This witness however has nothing to do with the day to day loan servicing of
Ocwen Loan Servicing. Rather, as established in the attached deposition of her in
Arizona on August 13, 2015,(Exhibit A), she is a witness for Ocwen’s legal
department and for attorneys who are representing Ocwen. In this deposition she
stated on page 10:

I mean that’s part of my job duties is the research that I do for the Law Department
and outside counsel from time to time that requires that I appear as corporate rep
based on my review of the business records and things of that nature

q. And sometimes you provide affidavits, is that correct?

A. Yes Ido

On page 16 she stated:

Q. And what- how would you describe your job duties as Senior Loan Analyst in
the Law Department?
A. I research contested litigated matter, and those are obviously cases. . .

And then as I said, from time to time, that would required that I appear to testify
about business records, verify business records, things like that.

Q. All fight-from who for-for a research request, somebody inside Ocwn with
what-

A. No Ocwen refers their legal work out whether it be Business Unit and/or Law
Department to outside counsel to manage and handle the litigation. . .

Q. All right. So typically they come from counsel?

A. Correct.
:d in Provid ist j - . j .
ted Oo Se ak Oe pay OOF a PHS IM LDA Document 36-6 Filed 07/15/19 Page 6 of 12 PagelD #: 623

relope: 1211458
viewer: Alexa G.

As indicated in this deposition on page 19, Ocwen utilizes a servicing Platform
called RealServicing for its records. Thus this affiant is nothing but a professional
witness who testifies for a living at the behest of outside counsel. Her alleged
affidavit must be disregarded as it is short of factual basis.

It has been established that Ocwen Loan Servicing, LLC does not
keep accurate records for its loan servicing platform known as REALServicing.
On December 19, 2014, Ocwen Loan Servicing, LLC and Ocwen Financial
Corporation entered into a Consent Order with the New York Department of
Financial Services. A copy is attached as Exhibit B. This Consent Order contained
the following findings of fact:

In 2010 and 2011 .. . The examination of Ocwen identified, amoung other thins,
deficiencies in Ocwen’s servicing platform and loss mitiation infrastructure,
including (a) robo signing, (b) inaccurate affidavits and failure to property validate
document execution process,(c) missing documentation, (d) wrongful foreclosure,
(e) failure to properly maintain books and records, and (f) initiation of foreclosure
actions without proper legal standing.

As a result Ocwen entered into a Consent Order to remedy these problems.
However in 2012 it was found that there was widespread noncompliance with the

2012 agreement including : “ failing to demonstrate implementation of policies and

5
din Provid , , ; ; ;
OO ed, Ree ea be pay OOS 2PUd IM LDA Document 36-6 Filed 07/15/19 Page 7 of 12 PagelD #: 624

relope: 1211458
viewer: Alexa G.

procedures to verify borrower information on newly boarded accounts to
accurately reflect the status and current balance of the borrower’s account.” Thus a
new Consent Order was entered on December 5, 2012, attached as Exhibit C. The
compliance monitor for Ocwen thus found in paragraph 14, which is listed under
the heading of:
Inadequate and Ineffective Information Technology Systems and Personnel
Ocwen’s information technology systems are a patchwork of legacy systems and
systems inherited from acquired companies, many of which are incompatible. . .
As a result, Ocwen regularly gives borrowers incorrect or outdated information,
sends borrowers backdated letters, unreliably tracks data for investors and
maintains inaccurate records.

In paragraph 17 the finding was made that Ocwen’s core servicing functions
rely on inadequate systems, which includes comments codes of more than 8400
codes, with duplication. In short Ocwen’s record keeping was deficient with no
basis for being admitted into evidence. It is unreliable and trustworthy as
established by this Consent Order, which in fact amended by the March 27, 2017
Consent Order attached as Exhibit D. Its records are not reliable and cannot be
presented to this Court as accurate. For this reason the Proof of Claim should not

be considered without an evidentiary hearing with discovery.

6
:d in Provid iste j - . j .
ed. OOO ae oe ony Ota PHO IM LDA Document 36-6 Filed 07/15/19 Page 8 of 12 PagelD #: 625

elope: 1211458
diewer: Alexa G.

An example of the bankrupt nature of this proof of claim is the outrageous
time sheet attached by which the law firm of Hinshaw Culbertson seeks to obtain
legal fees from the sale of Petitioner’s home in the amount of $106,518.81. These
outrageous fees are based on a more than 100 page timesheet estimate, which
includes significantly improper fees and inflated fees. For example this fee
affidavit seeks legal fees on the part of numerous personnel of Hinshaw Culbertson
to respond to RESPA Requests for Information and Notices of Error. Ocwen seeks
fees in its Motion for responding to the Notices of Error and Requests for
Information responded to by the loan servicer. However RESPA precludes such
fees. 12 CFR 1024.35 (h) provides:

(h) Payment requirements prohibited. A servicer shall not charge a fee, or

require a borrower to make any payment that may be owed on a borrower's
account, as a condition of responding to a notice of error.

12 CFR 1024.36(g)(1) likewise provides:

(g)Payment requirement limitations -
(1) Fees prohibited. Except as set forth in paragraph (g)(2) of this section,
Defendant seeks fees in its Motion for responding to the Notices of Error and

Requests for Information responded to by the loan servicer

12 CFR 1024.36(g)(1) likewise provides:

7
d in Provid ist i 7 _ .
ote OS ee VOOR LPI IM LDA Document 36-6 Filed 07/15/19 Page 9 of 12 PagelD #: 626

relope: 1211458
fiewer: Alexa G.

(g)Payment requirement limitations -

(1) Fees prohibited. Except as set forth in paragraph (g)(2) of this section,

a servicer shall not charge a fee, or require a borrower to make any payment that
may be owed on a borrower's account, as a condition of responding to an
information request.

Thus the fees sought by the loan servicer are precluded by the provisions of

Federal Law.

Thus these outrageous fees for RESPA response in violation of Federal Law
should indicate to the Court that this fee petition requires discovery of the basis
for these fees and should be denied. Ocwen cannot charge them and thus they
cannot be payable to this law firm. In addition, there should be an inquiry if

these were actually paid by Ocwen.

The legal fees also include $9532.16 in unknown or redacted fees which
should be disregarded and not considered by the Court. Redacting fees does not
advise the Court as to the exact nature of the work allegedly done. However this
fee petition also seems to be timed in minimum time segments of 6 minutes at
the minimum and no bill is submitted which is not a multiple of 6 minutes. Such
a billing program is not reasonable nor properly charged under the terms of the
mortgage. Actual time which is reasonable and necessary must be charged, not .1
hour multiple estimates. This firm should have a time program which contains

actual time not estimates and minimum charges.

Vv
id in Provid istol- - - .
Sted. Oo tL Re BOR? OSIM LDA Document 36-6 Filed 07/15/19 Page 10 of 12 PagelD #: 627

elope: 1211458
fiewer: Alexa G.

Finally Petitioner objects on the grounds that this Motion gave
Petitioner less than 10 days to prepare. As previously indicated, it was agreed to

have a status conference tomorrow at 9:30 AM, not to have a hearing.

PETITIONER REQUESTS THAT THE RECEIVERSHIP BE
DISMISSED WITH HER TO PAY ALL THE RECEIVER’S FEES

It is obvious that Ocwen acting on behalf of this Trust merely wants to credit
bid for this house at a foreclosure sale with no scrutinty as to the amounts of the
charges. It is already misrepresenting the amount of the claim and seeks to obtain
this Court’s approval of such an inflated and inaccurate claim. Thus the Petitioner
requests the Court to Dismiss the Receivership and discharge the receiver with the
Petitioner to pay his fee, which he states is $7200.00. This will not prejudice
Ocwen and will remove additional work for the Court. For these reasons, the
claim should be denied and an Order issued dismissing the receivership upon
payment of the Receiver’s fees. If the Court declines to enter this Order, Petitioner

seeks to depose Ocwen regarding this claim.
id in Provid istol- - - ;
Matted OOo SP TOO GOEL 295M LDA Document 36-6 Filed 07/15/19 Page 11 of 12 PagelD #: 628

elope: 1211458
viewer: Alexa G.

KATHERINE CAITO
By her Attorney

/s/ John B. Ennis

JOHN B. ENNIS, ESQ.

1200 Reservoir Avenue
Cranston, Rhode Island 02920
(401) 943-9230

(401) 679-0035
jbelaw75@gmail.com

 

CERTIFICATION

I hereby certify that a true and correct copy of the within Memorandum of
Law was emailed to Samuel Bodurtha on September 21, 2017.

/s/ John B. Ennis

 

10
Oe SORES SrA E EN SOOL2 POFIM-LDA Document 36-6 Filed 07/15/19 Page 12 of 12 PagelD #: 629

relope: 1211458
viewer: Alexa G.

SCHEDULE A

Ocwen Loan Servicing, LLC
Attn: Research Department

P.O. Box 24736

West Palm Beach, FL 33416-4736

Korde & Associates, PC

321 Billerica Road

Suite 210

Chelmsford, MA 01824-4100

Citibank, N.A., as Trustee

11
